FILED
                            NOT FOR PUBLICATION
                                                                            AUG 30 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ROBERTO CARLOS SILVA-PEREIRA,                    Nos. 17-71108
                                                      18-70312
              Petitioner,
                                                 Agency No. A095-743-748
 v.

WILLIAM P. BARR, Attorney General,               MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 28, 2019**
                               Seattle, Washington

Before: HAWKINS, McKEOWN, and BYBEE, Circuit Judges.

      El Salvador native Roberto Carlos Silva-Pereira requests review of two

orders from the Board of Immigration Appeals (BIA): first, the denial of his

motion to reopen based on a change in country conditions, and, second, the limited



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reissued order ordering him removed to El Salvador and denying protection under

the Convention Against Torture (CAT). We deny both petitions for review.

1.    Silva-Pereira makes no argument in his brief about the BIA’s denial of his

motion to reopen. It is therefore waived. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259–60 (9th Cir. 1996).

      Even if review of the denial of his motion to reopen were not waived, the

BIA did not abuse its discretion in denying the motion. See Agonafer v. Sessions,

859 F.3d 1198, 1203 (9th Cir. 2017). Although Silva-Pereira’s motion to reopen

was untimely and numerically barred, see 8 U.S.C. § 1229a(c)(7), Silva-Pereira

asserted a change in country conditions, see id. § 1229a(c)(7)(C)(ii). To prevail on

this ground, the movant must present new, material evidence establishing changed

country conditions, together with previously submitted evidence, demonstrate

“prima facie eligibility for the relief sought.” Agonafer, 859 F.3d at 1204 (citation

omitted). The new evidence—a newspaper article in which a witness revealed the

identity of one of Silva-Pereira’s co-conspirators in a murder—does not exculpate

Silva-Pereira or speak to the truth or falsity of the criminal charges he faces in El

Salvador or Guatemala. The BIA did not abuse its discretion by concluding that

this evidence did not demonstrate changed country conditions and that Silva-




                                           2
Pereira failed to demonstrate prima facie eligibility for asylum or deferral of

removal. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1080 (9th Cir. 2013).

2.    Silva-Pereira also requests review of the BIA’s limited reissued order, which

ordered him removed to El Salvador and denied deferral of removal. He argues

that the BIA erred in denying deferral of removal because he contends he will be

killed in prison if returned to El Salvador.

      “We review ‘denials of asylum, withholding of removal, and CAT relief for

substantial evidence and will uphold a denial supported by reasonable, substantial,

and probative evidence on the record considered as a whole.’” Wang v. Sessions,

861 F.3d 1003, 1007 (9th Cir. 2017) (quoting Huang v. Holder, 744 F.3d 1149,

1152 (9th Cir. 2014)). Factual findings “are conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.” 8 U.S.C.

§1252(b)(4)(B). Thus, we must uphold the BIA’s decision unless we “determine

‘that the evidence not only supports a contrary conclusion, but compels it—and

also compels the further conclusion’ that the petitioner meets the requisite standard

for obtaining relief.” Huang, 744 F.3d at 1152 (alterations omitted) (quoting

Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014)).

      The BIA affirmed the immigration judge’s findings that Silva-Pereira would

be able to utilize the criminal justice system and that, given his high-profile status,


                                           3
it is unlikely that he would be harmed or otherwise deprived of fair treatment. This

was not an abuse of discretion because ordinary prosecution and incarceration do

not amount to torture, see Lin v. Holder, 610 F.3d 1093, 1098 (9th Cir. 2010), and

Silva-Pereira presented only speculative testimony that he would be killed by a

fellow inmate if imprisoned, see Blandino-Medina v. Holder, 712 F.3d 1338, 1348

(9th Cir. 2013) (requiring a petitioner to show that he would “more likely than not”

be tortured through “hard evidence” and not merely “a series of worst-case

scenarios”). Moreover, Silva-Pereira’s wife and mother-in-law, who were indicted

on similar charges to Silva-Pereira, were tried and eventually acquitted.

      The petitions for review are DENIED.




                                          4